DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT
                               July Term 2014

                           DAVID DUDZIAK,
                              Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D12-4580

                              [August 6, 2014]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Jeffrey J. Colbath, Judge; L.T. Case No. 2012CF006645
AXX.

    Robert S. Gershman of Gershman & Gershman, P.A., Delray Beach,
for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Angela E. Noble,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed. See Alonso v. State, 447 So. 2d 1029 (Fla. 4th DCA 1984).

LEVINE, CONNER and KLINGENSMITH, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.